Citation Nr: 1533430	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant is entitled to nonservice-connected death pension benefits from October 1, 2007 to August 31, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to January 1968 and from January 1970 to January 1973.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Board has characterized the issue as being limited to the initial annualization year as the appellant has only filed a notice of disagreement (NOD) with the December 2008 decision that awarded death pension effective August 1, 2007, and denied death pension based on excessive income from October 1, 2007 to August 31, 2008.  The appellant has not filed separate NODs with subsequent November 2010, October 2011, and January 2012 decisions that also denied death pension during subsequent time periods based on excessive income.  Additionally, the July 2010 statement of the case limited its consideration of the appellant's entitlement to death pension to the initial period of her appeal, only applying pertinent income limits effective October 1, 2007.  Therefore, the Board finds that the appellant is not prejudiced by the Board limiting her appeal to the initial annualization period as it has been previously limited in that manner.

A November 2009 rating decision concluded the appellant was entitled to an aid and attendance allowance for pension purposes, effective July 14, 2009, but indicated that VA could not complete the processing of the claim because of her pending appeal.  In a December 2009 letter, the appellant's representative stated that the aid and attendance allowance claim was separate from the pending appeal for death pension benefits and requested that the aid and attendance claim be fully processed.  In a November 2010 decision, the RO completed processing of a claim for death pension including consideration of the additional aid and attendance allowance, denying the appellant's claim based on excessive income.  Although in March 2012 written argument, the appellant's representative noted the December 2009 letter and raised argument about it as a result, the record does not reflect that a timely NOD was filed with the November 2010 decision and the request in December 2009 to fully process the appellant's aid and attendance claim was resolved by the November 2010 RO adjudication.  Thus, there is no question pending regarding the appellant's subsequent entitlement to an aid and attendance allowance for pension purposes and such will not be further addressed in this decision.


FINDING OF FACT

The appellant's countable income from October 1, 2007 to August 31, 2008 exceeded the maximum annual pension rates (MAPRs) applicable during that time period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits from October 1, 2007 to August 31, 2008 have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The appellant was issued a notice letter in April 2008, which was prior to issuance of the December 2008 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised her of the evidence needed to substantiate her claim, and outlined her responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the appellant and necessary for an equitable resolution of the issue on appeal.  

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

VA regulations state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to or for the surviving spouse.  A hardship exclusion of a child's income may be granted if the family's expenses necessary for reasonable family maintenance are higher than the countable annual income, including VA pension entitlement.  When hardship is established, there shall be excluded from the available income of any child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or the countable income of the surviving spouse.  38 C.F.R. §§ 3.23(d)(6), 3.272(m).

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  Such expenses may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, they are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid but unreimbursed, may be excluded from a surviving spouse's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2).  

The Veteran served on active duty from September 1961 to January 1968 and from January 1970 to January 1973, which included service during the Vietnam era.  As he served for 90 days or more, including during a period of war, the appellant, his surviving spouse, is eligible for nonservice-connected death pension benefits provided she meets the required income and net worth requirements noted above.

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim was received in August 2007, within one year of the Veteran's death on August [redacted], 2007.

Accordingly, for her claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death of August [redacted], 2007, through the end of the month that is 12 months after that date, i.e., August 31, 2008.  M21-1MR, V.i.3.A.3.c.  As noted in the Introduction, the December 2008 decision awarded death pension benefits for August and September 2007, and discontinued the benefits effective October 1, 2007, based on excessive income.  Although death pension benefits were awarded for the first two months of the initial annualization period and are not a part of the appeal, those two months are still included as part of the initial annualization year under consideration, since the income limits are based on an entire year period.  See 38 C.F.R. §§ 3.271, 3.272.

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR varies depending on several factors, including the number of dependent children.  The record reflects the appellant has one dependent child, J.B.  Accordingly, the applicable MAPRs for the period from August [redacted], 2007 to August 31, 2008 were $9,594, effective December 1, 2006, and $9,815, effective December 1, 2007.

A July 2010 VA Inquiry to the Social Security Administration (SSA) reflects that the appellant's initial entitlement to SSA benefits began August 2007 at a monthly rate of $727, and increased to $744, effective December 2007.  Additionally, the record reflects the appellant received a $255 one time SSA death payment during this time period.  Thus, the appellant received SSA benefits totaling $9,115.00 during the initial annualization year.  In a May 2009 VA Form 21-4138, Statement in Support of Claim, the appellant, through her representative, alleged that she did not receive any payments from SSA.  The Board finds this statement is not credible as objective evidence from multiple VA inquiries to the SSA regarding whether the appellant has been receiving SSA benefits clearly reflects that she has been receiving SSA benefits since August 2007.  See July 2010, October 2010, October 2011, and January 2012 VA Inquiries to SSA.  Therefore, such income has been verified and is correctly included as part of the appellant's countable income.

An October 2008 VA Inquiry to the SSA reflects that the appellant's son was receiving SSA benefits in the amount of $727 monthly from August 2007 through December 2007, and $744, effective December 2007.  This reflects an income amount of $8,860.00 for the initial annualization year.  

Based on the above amounts, the appellant's countable income for the initial annualization year totaled $17,975.00.  

Regarding whether the appellant is entitled to any exclusion from her countable income, in conjunction with her claim, the appellant filed VA Form 21-0571, Application for Exclusion of Children's Income.  In this application, the appellant indicated that J.B. lived with her and that all of J.B.'s income was not reasonably available to her because J.B. had school and personal expenses.  The appellant reported monthly household expenses for food, shelter, and other expenses necessary to support a reasonable quality of life of $1,834.00, or $22,008 annually.  Thus, the appellant's expenses for basic necessities exceeded her countable income ($22,008 minus $17,975) by $4,033.  Thus, based on the hardship exclusion the excess expenses of $4,033 can be excluded from the appellant's countable income.  38 C.F.R. § 3.272(m).

Regarding other expenses that can be deducted from the appellant's countable income during this period, the evidence reflects the appellant had $1,765.70 in funeral expenses, of which VA paid $300 directly to the funeral home; thus, the appellant paid $1,465.70 in deductible expenses.  See 38 C.F.R. § 3.272(h); August 2007 bill from Sawyer-Fuller Funeral Home; May 2008 RO letter to appellant.  

In VA Form 21-8416, Medical Expense Report, received in January 2011, the appellant reported $2,310.14 in unreimbursed medical expenses from August [redacted], 2007 to August 31, 2008.  The deductible amount is those expenses in excess of 5 percent of the MAPR.  In applying the lowest MAPR applicable during this period, as this amount is more favorable to the appellant, any expenses over $479 are excludable.  Thus, $1,831.14 in medical expenses is deductible from the appellant's countable income during the initial annualization year.  

After excluding excess expenses from J.B.'s income because of the hardship exclusion, funeral expenses, and unreimbursed medical expenses, the appellant's countable income during the initial annualization period is $10,645.16.  This amount is in excess of both MAPRs of $9,594 and $9,815 applicable during that period.  Thus, the appellant's claim for nonservice-connected death pension benefits from October 1, 2007 to August 31, 2008 must be denied, since the appellant does not meet the eligibility requirements.
ORDER

Entitlement to nonservice-connected death pension from October 1, 2007 to August 31, 2008 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


